DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


Claims 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 25 defines a “device”.  However, while the preamble defines a “device”, which would typically be indicative of an “apparatus”, the body of the claim lacks definite structure indicative of a physical apparatus.  Furthermore, the specification indicates that the invention/ device and its units may be embodied as pure software (page 41 of the PGPub). Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se.  
Functional descriptive material may be statutory if it resides on a “non-transitory computer-readable medium or non-transitory computer-readable memory”.  The claims indicated above lack structure, and do not define a computer readable medium and are thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests:
1.	Amending the claim(s) to embody the program on “computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory; or
2.	Adding structure to the body of the claim that would clearly define a statutory apparatus.
Any amendment to the claim should be commensurate with its corresponding disclosure.
It is noted that claims 18-24 and 32-37 are considered eligible subject matter.  Even if the claims could be interpreted as an abstract idea, the claims contain evidence of a practical application, i.e. object recognition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 27-29 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 27 and 36 recite the limitation "the input of the labeled data" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the P classes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable “Unsupervised Feature Selection Using Nonnegative Spectral Analysis” (Li et al).
Regarding claim 18, Li et al discloses A method for outlier classifying during object recognition learning, the method comprising: receiving unlabeled data by receiving the n samples (page 1027, paragraph 2) that are not labeled because the learning is unsupervised (page 1027, paragraph 3) and calculating K attributes of the unlabeled data by calculating all the samples features (page 1027, paragraph 2), wherein K is however many features are calculated in page 1027, paragraph 2; receiving labeled data by receiving the data and the pseudo class labels of the data (page 1027, paragraph 3)  and selecting N attributes from among the K attributes, the N features which are selected (page 1027, paragraph 3); setting an inlier region for each class of the labeled data in an attribute space consisting of the N attributes by setting one of the clusters as one of the pseudo labels (page 1027, paragraph 3); and setting an outlier region, excluding the inlier region, in the attribute space, i.e. the data that is not in the pseudo cluster (page 1027, paragraph 3).  
Regarding claim 24, Li et al discloses calculating a distance between multiple pieces of outlier data positioned in the outlier region by adopting k means clustering and thus clustering samples based on distances between the data (page 1030, paragraph 5); and defining the multiple pieces of outlier data as one class by clustering multiple pieces of data from one cluster to another as the outlier from the other cluster (page 1030, paragraph 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 22, 23, 25, 26, 27, 30 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al in view of U.S. Patent Application Publication No. 20180260699 (Natroshvili et al).
Regarding claim 19, Li et al discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  As disclosed above, Li et al discloses K attributes, all the sample features (page 1027, paragraph 2).
Li et al does not disclose expressly the calculating of the attributes comprises: receiving the unlabeled data by a communication unit of a classification device; inputting the unlabeled data to a learning network in a learning unit; and generating the attributes by the learning unit, wherein the learning network is a deep convolutional neural network.  
Natroshvili et al discloses the calculating of the attributes comprises: receiving the unlabeled data (fig. 2, item 202 received to train34 208, which is unlabeled because it is unsupervised training, page 3, paragraph 24) by a communication unit of a classification device (fig. 2, the communication lines between the different components of computing device 100); inputting the unlabeled data to a learning network in a learning unit (fig. 2, item 206); and generating the attributes by the learning unit, wherein the learning network is a deep convolutional neural network (fig. 2, item 208, 206) .
LI et al and Natroshvili et al are combinable because they are from the same field of endeavor, i.e. feature selection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a deep cnn to learn the features.
The suggestion/motivation for doing so would have been to provide a more robust system by having features that are adaptable by a neural network.
Therefore, it would have been obvious to combine the method of Li et al with the neural network of Natroshvili et al to obtain the invention as specified in claim 19.
Regarding claim 20, Li et al discloses inputting the labeled data to the learning network by the learning unit, since the labeled data is reinput into the learning network (page 1027, paragraph 3); and selecting the N attributes from among the K attributes using a result that is output by the learning network in response to the input of the labeled data, wherein the N is smaller than the K, i.e. algorithm 1 ,where there are d features and the top p features are selected (page 1029).  
Regarding claim 22, Li et al discloses generating the attribute space of the final clusters at the end of the algorithm (page 1029, algorithm 1) and generating P or more inlier regions corresponding to the P classes in the attribute space by generating P clusters (page 1029, output of algorithm).  Natroshvili et al also discloses generating an attribute space of the classifier in fig. 2, item 214) and generating P or more inlier regions corresponding to the P classes in the attribute space by generating the SVM space with the P amount of classifications of fig. 2, item 216, 214.
Regarding claim 23, Natroshvili et al discloses inputting new data to a learning unit (fig. 2, item 212); calculating a result indicating that the new data is not mapped to the inlier region by finding the classification result as one of the labels and not another label thought of as the inlier (page 4, paragraph 40, fig. 3, item 318); and setting the new data as outlier data of the outlier region by using the data to restart to perform additional training with the data (page 4, paragraph 40).  
Regarding claim 25, Natroshvili et al discloses a classification device (fig. 2, item 100) for outlier classifying during object recognition learning, the classification device comprising: a communication unit configured to receive data (fig. 2, the arrows between the items); a learning unit (fig. 2, item 208) configured to: perform learning for classification using data received from the communication unit or stored data (fig. 2, item 208, item 202); receive unlabeled data (page 3, paragraph 24, unsupervised training) and calculate K attributes through the learning, whatever features are found in fig. 2; and a control unit configured to control the communication unit and the learning unit (fig. 2, item 100).   Li et la discloses K attributes calculated after receiving unlabeled data by calculating all the samples features (page 1027, paragraph 2), and receiving labeled data by receiving the data and the pseudo class labels of the data (page 1027, paragraph 3)  and selecting N attributes from among the K attributes, the N features which are selected (page 1027, paragraph 3); setting an inlier region for each class of the labeled data in an attribute space consisting of the N attributes, by setting one of the clusters as one of the pseudo labels (page 1027, paragraph 3); and setting an outlier region, excluding the inlier region, in the attribute space i.e. the data that is not in the pseudo cluster (page 1027, paragraph 3).  
Claim 26 is rejected for the same reasons as claim 19.  Thus, the arguments analogous to that presented above for claim 19 are equally applicable to claim 26.  Claim 26 distinguishes from claim 19 only in that claim 26 specifies the communication unit receives data to be learned and the learning unit inputs the data to be learned into the learning network.  Natroshvili et al teaches further this feature, i.e. fig. 2, item 208, 202, and lines between.
Claims 27, 30 and 31 are rejected for the same reasons as claims 20, 23 and 24, respectively.  Thus, the arguments analogous to that presented above for claims 20, 23 and 24 are equally applicable to claims 27, 30 and 31.  Claims 27, 30 and 31 distinguish from claims 20, 23 and 24 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Claims 32 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al in view of U.S. Patent Application Publication NO. 20180354132 (NOH et al)
Regarding claim 25, Li et al discloses all of the claimed elements as set forth above, and is incorporated herein by reference. 
Li et al does not disclose expressly a robot for classifying an outlier during object recognition learning, the robot comprising: a moving unit configured to move the robot; an obstacle sensor configured to sense an obstacle positioned near the robot; a classification device configured to classify an outlier during object recognition learning; and a control unit configured to control the moving unit, the obstacle sensor, and the classification unit, a learning unit of the classification device configured to: carry out the method of LI et al train the features for recognition.  
NOH et al discloses a robot for classifying an outlier during object recognition learning (fig. 1), the robot comprising: a moving unit configured to move the robot (fig. 4, item 136 L and R); an obstacle sensor (fig. 3, item 120) configured to sense an obstacle positioned near the robot (page 2, paragraphs 35-36); a classification device configured to classify an outlier during object recognition learning (fig. 5, item 144); and a control unit configured to control the moving unit, the obstacle sensor, and the classification unit (fig. 5, item 140), a learning unit of the classification device configured to: carry out the method of train the features for recognition (fig. 5, item 143).  
Li et al and Noh et al are combinable because they are from the same field of endeavor, i.e. classifying data.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to classify data for robot control.
The suggestion/motivation for doing so would have been to provide a more flexible method that allows for application of the method in a useful way.
Therefore, it would have been obvious to combine the method of feature extraction of Li et al with the use in a robot of NOH et al to obtain the invention as specified in claim 32.
Claim 24 is rejected for the same reasons as claim 34.  Thus, the arguments analogous to that presented above for claim 24 are equally applicable to claim 34.  Claim 24 distinguishes from claim 34 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Claims 33, 35 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al in view of Noh et al, and further in view of Natroshvili.
Claims 33,35 and 36 are rejected for the same reasons as claims 23, 19 and 20, respectively.  Thus, the arguments analogous to that presented above for claims 23, 19 and 20 are equally applicable to claims 33, 35 and 36.  Claims 33, 35 and 36 distinguishes from claims 23, 19 and 20 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Allowable Subject Matter
Claims 21, 28, 29 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21, 28 and 37 contain allowable subject matter regarding dividing the claimed labeled data into P classes, and wherein the selecting comprises: selecting the N attributes by the learning unit calculating both a degree of internal density of the P classes and a degree of external separation between each of the P classes for each of the K attributes; and applying a descending order of the degree of internal density or a descending order of the degree of external separation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        4/28/2022